              Case: 18-01096       Doc: 23     Filed: 10/29/18    Page: 1 of 2




Dated: October 29, 2018
The following is ORDERED:




                                           Tom R. Cornish
                                           U.S. Bankruptcy Judge
 __________________________________________________________________



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


IN RE:
ALEXANDER LOUIS BEDNAR                            Case No. 15-11916-TRC
                                                  Chapter 7

                            Debtor.

ALEXANDER L. BEDNAR,

                            Plaintiff,

vs.                                               Adv. No. 18-01096-TRC

FRANKLIN AMERICAN MORTGAGE
COMPANY, FEDERAL NATIONAL
MORTGAGE ASSOCIATION,
OKLAHOMA COUNTY SHERIFF,
AND RCB BANK,

                            Defendants.


                  ORDER AND NOTICE OF TELEPHONIC HEARING

              Before the Court is the Request for Expedited Hearing and Shortened Response Time

Regarding Injunction Pending Hearing on the Merits filed by the Plaintiff on October 23, 2018,
               Case: 18-01096       Doc: 23     Filed: 10/29/18      Page: 2 of 2




(Docket Entry 15). After review, this Court finds that the Request for Expedited Hearing should be

granted.

               IT IS THEREFORE ORDERED that a Telephonic Hearing is hereby set for

Thursday, November 1, 2018, 10:15 a.m. Parties are directed to use the conference call-in

number: 888-684-8852; access code: 8488521; security code 1347.

               Responses may be filed by 5:00 p.m. October 31, 2018.


                                               ###
